Citation Nr: 1615499	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-42 900	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable initial disability rating for erectile dysfunction.  

2.  Entitlement to an effective date earlier than January 30, 2012, for the award of service connection for erectile dysfunction.

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder with alcohol abuse (PTSD).

4.  Entitlement to a disability rating in excess of 10 percent for thoracolumbosacral spine strain with degenerative joint disease (back disability) prior to June 20, 2014, and a disability rating in excess of 20 percent thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to May 1996, and from January 2002 to January 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction rests with the VA RO in Lincoln, Nebraska, from which the appeal was certified.

In September 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  However, the Veteran was subsequently informed that a written transcript of the proceeding could not be produced as a result of a recording error.  The Veteran elected to have a new hearing and again testified before the undersigned VLJ in November 2015. A transcript of that hearing is of record.

The issues of entitlement to an increased disability rating for PTSD with alcohol abuse, entitlement to an increased disability rating for a back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not manifested by penile deformity.  

2.  The claim upon which the grant of entitlement to service connection for erectile dysfunction was based was filed on January 30, 2012, more than one year following service, and no document that can be construed as a claim for entitlement to service connection for this disability was received prior to that date. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.31, 4.115b, Diagnostic Codes 7520, 7521, 7522 (2015).

2.  The criteria for entitlement to an effective date earlier than January 30, 2012, for the grant of entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.156(b), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A March 2012 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA examination reports, and lay evidence are associated with the record.  The Veteran underwent VA examination in connection with his erectile dysfunction claim in April 2012 and June 2014.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

With respect to the Veteran's claim for entitlement to an earlier effective date for the award of service connection for erectile dysfunction, it is noteworthy that determinations regarding effective dates for awards are based on what was shown by the record at various points in time and the application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  

In any case, there is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file, and the Veteran has not asserted otherwise.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the Board finds below that records of vocational rehabilitation are outstanding, the Board also finds that any such records do not have bearing on the issues decided herein.  See generally, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board notes that the November 2015 hearing, of which there is a transcript, does not appear to have focused on the claims decided herein.  However, at the beginning of the hearing the VLJ noted that these issues were on appeal.  In addition, the Veteran was assisted at the hearing by an accredited attorney representative and had ample opportunity to raise the issues.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and there is no prejudice to the Veteran in deciding the claims.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating - Erectile Dysfunction 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Under applicable law, the loss of use of a creative organ (such as the penis) warrants an award of special monthly compensation (SMC).  See 38 U.S.C.A. 
§ 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).  The Veteran is already receiving SMC under this provision.  If there is deformity of the penis, removal of the glans, or removal or half or more of the penis itself, a separate compensable rating is warranted.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522.  However, a separate compensable rating is not applicable if those features are absent.  38 C.F.R. § 4.31.

Following a review of the relevant evidence in this case and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's erectile dysfunction.  Simply put, although he suffers from an difficulty achieving or maintaining an erection, the Veteran does not contend, and the evidence, including VA examinations conducted in April 2012 and June 2014, does not show, that he suffers from deformity of the penis, removal of the glans, or removal or half or more of the penis itself.  The evidence demonstrates that the Veteran's erectile dysfunction is secondary to his service-connected PTSD with alcohol abuse, rather than as a result of any deformity.  As such, a separate schedular rating, apart from the special monthly compensation he is already receiving, is not warranted.

Extraschedular Consideration 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's erectile dysfunction is manifested by loss of use of a creative organ.  It is evaluated as a genitourinary disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms are not present for the period on appeal.  Additionally, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's erectile dysfunction during the periods on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Earlier Effective Date - Erectile Dysfunction

The Veteran asserts that he is entitled to an earlier effective date than January 30, 2012, for the grant of service connection for erectile dysfunction.  

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Veteran submitted his current claim more than one year after service.  This is also the first claim for benefits for erectile dysfunction.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim or the date entitlement arose, whichever is later.  U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The Veteran filed his claim for erectile dysfunction in this case on January 30, 2012.  There is no communication prior to that date that can be construed as a claim for service connection for erectile dysfunction.  Therefore, the proper effective date is January 30, 2012.  

In conclusion, there is no legal entitlement to an earlier effective date in this case.  As the preponderance of the evidence is against the claim for an earlier effective date of service connection for erectile dysfunction, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable initial disability rating for erectile dysfunction is denied.

Entitlement to an effective date earlier than January 30, 2012, for the grant of service connection for erectile dysfunction is denied.


REMAND

PTSD and Back Disability 

The Veteran asserts that his service-connected PTSD with alcohol abuse and back disability are more severe than the currently-assigned disability ratings reflect.  The Veteran testified during his November 2015 hearings that he underwent VA vocational rehabilitation.  However, records of such rehabilitation are not of record.  As any such records are likely to have direct bearing on the Veteran's claim for entitlement to increased disability ratings and on his employability, as discussed below, the Board finds remand is warranted to obtain any extant vocational rehabilitation records.  

Furthermore, as there is some indication that the Veteran's service-connected PTSD with alcohol abuse and back disability may have worsened since he last underwent VA examination, new examinations should be obtained upon remand.  See Weggenman v. Brown, 5 Vet. App. 218 (1993).  

TDIU

While the Veteran did not appeal a claim for entitlement to a TDIU which was denied by the RO in August 2014, the Court has held that a TDIU claim is part and parcel of a rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has asserted that he is unemployable as a result of his service-connected disabilities, including those remanded herein. As a result, the Board concludes that a claim for entitlement to a TDIU has been raised.

However, any decision with respect to the other claims remanded herein may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical increased rating could significantly change the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to a TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Furthermore, while the Veteran's VA examinations with respect to his service-connected conditions have addressed how those conditions affect his employability to an extent, the record does not include a thorough medical opinion as to whether the Veteran's service-connected disabilities preclude him from securing and maintaining a substantially gainful employment consistent with his education and occupational experience.  Additionally, when the Veteran last underwent VA examination in connection with his service-connected PTSD with alcohol abuse, the examiner noted than an opinion as to the Veteran's employability related to his medical conditions should be deferred to an appropriate medical examiner.  As a result, the Board finds that a VA examination from a vocational specialist is warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any VA treatment records dated from May 2015 to the present.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Obtain and associate with the record VA vocational rehabilitation records.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected PTSD with alcohol abuse.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the SSA records, VA examination reports and treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the PTSD with alcohol abuse in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed. 

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected back disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the SSA records, VA examination reports and treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the back disability in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed. 

5.  The RO should complete any additional evidentiary development necessary to adjudicate the claim for a TIDU, including obtaining the Veteran's complete educational and occupational history.  

6.  Schedule the Veteran for an evaluation by a VA vocational specialist to address the functional effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The Veteran's service-connected disabilities include: PTSD with alcohol abuse, thoracolumbosacral spine strain with degenerative joint disease, radiculopathy of the bilateral lower extremities, and erectile dysfunction.  The claims file should be made available for review.  The vocational specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disabilities, the specialist must not consider any non-service-connected disabilities or the Veteran's age.

7.  If the schedular criteria for a TDIU have not been met at any time during the period on appeal, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  

Include a copy of this remand as well as a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issues.  38 C.F.R. § 4.16(b) (2015).

8.  After all development has been completed, re-adjudicate the claims of: entitlement to a disability rating in excess of 30 percent for PTSD with alcohol abuse; and entitlement to a disability rating in excess of 10 percent for a back disability prior to June 20, 2014, and a disability rating in excess of 20 percent thereafter.  Adjudicate the claim for entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


